Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 1 of 16 PageID #: 1



James E. Mercante
Joseph R. Federici
RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP
630 Third Avenue
New York, NY 10017
Phone: 212-953-2381
Fax: 212-953-2462
Attorneys for Plaintiff
THE STANDARD FIRE INSURANCE COMPANY

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
THE STANDARD FIRE INSURANCE ,                             :   Docket No.
COMPANY,                                                  :
                                                          :
                           Plaintiff,                     :
                                                          :
         vs.                                              :   COMPLAINT FOR
                                                          :   DECLARATORY JUDGMENT
MATTHEW PROMAN,                                           :
                                                          :
                           Defendant.                     :
----------------------------------------------------------X

         COMES NOW plaintiff, THE STANDARD FIRE INSURANCE COMPANY, by and

through its attorneys, RUBIN, FIORELLA, FRIEDMAN & MERCANTE LLP, as and for its

complaint against defendant MATTHEW PROMAN, alleges upon information and belief, as

follows:

                                               THE PARTIES

   1. Plaintiff, THE STANDARD FIRE INSURANCE COMPANY (“TRAVELERS”) is a

        foreign corporation existing under the laws of the State of Connecticut, with its office and

        principal place of business located at One Tower Square, Hartford, Connecticut.

   2. Defendant, MATTHEW PROMAN (“PROMAN”), is a natural person owning a home at

        966 Wateredge Pl., Hewlett, NY 11557, with a secondary residence at 9265 Burton Way,

        Apt 401, Beverly Hills, CA 90210.



                                                        1
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 2 of 16 PageID #: 2



                                      JURISDICTION AND VENUE

   3. This is an action for declaratory relief pursuant to the Federal Declaratory Judgment Act,

        28 U.S.C. § 2201 and 28 U.S.C. § 2202, for the purposes of determining a question of

        actual controversy between the parties under a marine insurance policy, with respect to,

        inter alia, first party coverage for a sinking of PROMAN’s vessel. The marine insurance

        policy was issued in the State of New York by TRAVELERS to PROMAN to insure the

        vessel that was regularly kept in the State of New York.

   4. This is an admiralty and maritime dispute within the meaning of Rule 9(h) of the Federal

        Rules of Civil Procedure and within the Court’s admiralty jurisdiction pursuant to Article

        III, Section 2 of the Constitution of the United States and 28 U.S.C. § 1333, and

        jurisdiction exists also on the basis of Diversity.

   5. Venue is proper in this district in accordance with 28 U.S.C. § 1391.

                                        NATURE OF THE ACTION

   6. This action concerns an claim for hull insurance proceeds involving the sinking of

        PROMAN’s 2007 68’ Azimut named “EASTBOUND AND DOWN” (the “vessel”) on

        March 8, 2019.

   7. On May 21, 2018, Proman’s insurance broker requested a quote from Travelers for a

        policy insuring the vessel for $1 million.

   8. In or about the time PROMAN was seeking to insure the vessel with TRAVELERS for

        $1.0 million, marine surveyor Chris Nebel of Advanced Marine Surveyors conducted a

        condition and valuation survey. Nebel issued a report dated May 2, 2018 finding that the

        vessel was in “fair condition” but that “[t]he vessel appears neglected and is lacking in

        basic maintenance and repairs.”




                                                     2
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 3 of 16 PageID #: 3



   9. Nebel’s May 2, 2018 report estimated the vessel’s market value at $575,000.

   10. In 2018, in or about the time PROMAN was seeking to insure the vessel with

        TRAVELERS for $1.0 million, Proman listed the vessel for sale for $699,000.

   11. In 2018, in or about the time PROMAN was seeking to insure the vessel with

        TRAVELERS for $1.0 million, a potential buyer offered $590,000 for the vessel.

   12. Proman accepted the offer for $590,000, but the sale did not go through.

   13. In 2018, in or about the time PROMAN was seeking to insure the vessel with

        TRAVELERS for $1.0 million, a potential buyer offered $615,000 for the vessel.

   14. Proman accepted the offer for $615,000, but the sale did not go through.

   15. In early September, 2018, PROMAN inquired with his broker into increasing the vessel’s

        hull insurance with TRAVELERS from $1 million to $1.35 million.

   16. PROMAN did not follow through with seeking the increase in the vessel’s hull insurance

        upon learning that TRAVELERS would require a full survey of the vessel.

   17. PROMAN’s two applications for insurance to TRAVELERS list the purchase price of the

        vessel as $1.35 million.

   18. Upon purchase of the vessel in or about 2011 or 2012, PROMAN’s vessel was first

        insured with AIG through December, 2015 and then by GEICO Marine effective

        December 2015.

   19. The vessel’s purchase price disclosed to AIG in or about 2011-2012 was $1.1 million.

   20. The vessel’s purchase price disclosed to GEICO Marine in or about 2015 was $1.1

        million.

   21. The insurance applications submitted to TRAVELERS for coverage state: “Paid Captain:

        No” and “Total paid Crew Including Captain: 0”.




                                                3
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 4 of 16 PageID #: 4



   22. The insurance applications contain a section to list “Prior Boating Losses.” The only loss

        listed is “storm damage total damage amount TBD”. See Applications for Insurance dated

        July 20, 2018 and August 1, 2018 attached and incorporated herein as EXHIBIT “A”.

   23. Based on the representations contained in PROMAN’s application, TRAVELERS issued a

        marine insurance policy to PROMAN for the vessel effective July 13, 2018, bearing

        policy number 603064741 840 1 (hereinafter the “Policy”). See Policy attached and

        incorporated herein as EXHIBIT “B”.

   24. The vessel was arrested in rem on July 26, 2018 in connection with a lawsuit filed against

        the vessel and PROMAN in this court by a third-party: Gatsby Yacht Group, LLC, et. al.

        v. M/Y “EAST BOUND & DOWN” and Matthew Proman, 2:18-CV-04242-JMA-GRB.

   25. While under arrest, the vessel was hauled ashore by Brewer Yacht Yard in Greenport,

        N.Y. and winterized by Brewer.

   26. In January of 2019 (after security was posted), the vessel arrest was lifted, and PROMAN

        authorized workers at Brewer Yacht Yard in Greenport, N.Y. to commission the vessel’s

        two main engines and generator.

   27. In or about the end of January 2019, PROMAN’s captain (Jason Milius) navigated the

        boat from Greenport, N.Y. (where it had been hauled during the arrest) to PROMAN’s

        residence in Hewlett, N.Y.

   28. On March 8, 2019, the vessel sank at the dock at PROMAN’s residence in Hewlett, N.Y.

   29. The cause of the March 8, 2019 sinking was an intentional opening of the vessel’s sea

        water inlet valve (seacock) and a disconnected seawater inlet hose to the vessel’s

        generator, allowing the vessel to take on water and sink.

   30. PROMAN submitted a claim to recover the Policy’s $1 million hull policy limit.




                                                  4
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 5 of 16 PageID #: 5



   31. A coverage investigation was initiated due to the apparent scuttling of the vessel.

   32. As part of the investigation, TRAVELERS obtained records reflecting PROMAN’s

        financial condition at the time of the sinking, comprehensive vessel records including the

        vessel’s loss history, and conducted an Examination Under Oath (“EUO”) of PROMAN

        on June 12, 2019 pursuant to the Policy provisions.

   33. PROMAN’s application for insurance to TRAVELERS misrepresented the vessel’s

        purchase price.

   34. PROMAN’s application for insurance to TRAVELERS did not disclose five prior losses

        involving the vessel and its tender boat.

   35. PROMAN’s application for insurance to TRAVELERS misrepresented that the vessel did

        not have a paid captain.

   36. At the time of the sinking, PROMAN was in violation of the Policy’s lay-up period.

   37. PROMAN failed to fully cooperate with the insurer’s investigation.

   38. The sinking of the vessel was not accidental and/or fortuitous event.

   39. The cause of the vessel submerging at the dock was a ‘disconnected’ seawater inlet hose

        to the generator with two hose clamps having been removed, and an open sea water inlet

        valve.

   40. The cause of the vessel submerging at the dock was intentional, not accidental.

   41. On September 4, 2019, TRAVELERS issued a letter voiding the Policy and denying

        coverage to PROMAN. The September 4, 2019 letter advised that coverage was denied

        based on breach of the Policy’s layup warranty, that the sinking was not the result of an

        unforeseen and/or fortuitous event, that the insured failed to fully cooperate with the

        investigation of the claim, and because the insured failed to properly winterize the vessel.




                                                    5
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 6 of 16 PageID #: 6



        In the letter, TRAVELERS reserved its rights to deny coverage with respect to whether

        PROMAN was involved with the intentional sinking of the vessel. See TRAVELERS

        September 4, 2019 letter attached and incorporated herein as Exhibit “C”.

   42. The Policy’s insurance premium has or will be returned to PROMAN.

                                     FIRST CLAIM FOR RELIEF

                             Concealment, Misrepresentation, or Fraud

   43. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 42 as

        if fully set forth herein.

   44. PROMAN’s applications for insurance to TRAVELERS list the purchase price of the

        vessel as $1.35 million. The application also states: “Paid Captain: No” and “Total paid

        Crew Including Captain: 0”. The applications contain a section to list “Prior Boating

        Losses.”       The only loss listed is “storm damage total damage amount TBD”.      See

        Applications for Insurance attached and incorporated herein as EXHIBIT “A”.

   45. Based on the representations contained in PROMAN’s application, TRAVELERS issued

        the Policy effective July 13, 2018.

   46. PROMAN purchased the vessel for less than the $1.35 million amount in his applications

        for insurance.

   47. PROMAN used a paid captain on the vessel both before and after PROMAN’s

        applications for insurance to TRAVELERS.

   48. The only boating loss referenced on PROMAN’s applications for insurance to

        TRAVELERS is damage from Superstorm Sandy in 2012.

   49. TRAVELERS investigation determined that the following five (5) losses were not

        disclosed on PROMAN’s applications for insurance to TRAVELERS.




                                                6
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 7 of 16 PageID #: 7



              1. In 2015, the vessel’s tender was damaged by capsizing. PROMAN filed and

                   insurance claim and recovered $18,000 from insurer AIG.

              2.    In 2016, the vessel was being operated in the Reynolds Channel in the South

                   Shore of Long Island when it collided with a bridge resulting in $37,483.23 in

                   damage. PROMAN sued the hired captain in the New York State Court (Proman

                   v. Milius, Supreme Court of the State of New York, County of Nassau, Index No.

                   600537/2017).

              3. In 2017 or 2018, the vessel was damaged in a grounding incident. Proman filed

                   an insurance claim and recovered $60,000 from GEICO Marine.

              4. In May, 2018, Proman filed a claim with GEICO Marine for electrolysis damage

                   to one of the vessel’s propeller shafts. The claim was denied.

              5. In March, 2018 the vessel was damaged from repeatedly striking a dock. Proman

                   filed an insurance claim and recovered $70,476 from GEICO Marine.

   50. PROMAN’S applications to TRAVELERS did not disclose the 2015 loss involving the

        vessel’s tender.

   51. PROMAN’S applications to TRAVELERS did not disclose the 2016 loss involving the

        bridge collision.

   52. PROMAN’S applications to TRAVELERS did not disclose the 2017 or 2018 grounding

        incident.

   53. PROMAN’S applications to TRAVELERS did not disclose the 2018 claim involving the

        propeller shaft.

   54. PROMAN’S applications to TRAVELERS did not disclose the 2018 claim involving the

        vessel striking the dock.




                                                    7
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 8 of 16 PageID #: 8



   55. The Policy terms include the following wording:

                                             THE POLICY

        The Travelers Yacht Policy issued by the Company effective from July 13, 2018 includes
        the following relevant provisions:

                                            *        *      *

                                   TRAVELERS YACHT POLICY

          SECTION ONE: GENERAL POLICY TERMS, CONDITIONS, LIMITATIONS
                               AND WARRANTIES

        The following terms, conditions, limitations and warranties apply to all SECTIONS and
        coverages provided by this policy

                                            *        *      *

        B. CONCEALMENT, MISREPRESENTATION
        OR FRAUD

        The entire policy will be void if, in connection with your insurance application, whether
        before or after a loss or occurrence, any insured has:

        1. Misrepresented or failed to disclose any material fact or circumstance or made any false
        statement related to this insurance; or

        2. Engaged in fraudulent conduct.

                                            *        *      *



                       SECTION TWO: GENERAL POLICY EXCLUSIONS

        The following exclusions apply to all SECTIONS and coverages provided by this policy:

        WE DO NOT COVER ANY LOSS OR DAMAGE CAUSED BY:

        A. CONCEALMENT, MISREPRESENTATION OR FRAUD

        The coverage provided by this policy depends on the statements you made in your
        application. If you or any insured conceals or misrepresents any material fact or
        circumstance, whether before or after a loss, this policy is VOID and you will no longer
        be protected by it.



                                                 8
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 9 of 16 PageID #: 9




                                            *         *       *

   56. PROMAN breached the Policy’s General Terms, Conditions, Limitations and Warranties

        for Concealment, Misrepresentation, or Fraud.

   57. Applicants for marine insurance owe a General Maritime Law duty of “Uberrimae Fidei”

        (“utmost good faith”). This doctrine requires an insured to “disclose to the insurer all

        known circumstances that materially affect the risk being insured”. Knight v. U.S. Fire

        Ins. Co., 804 F.2d 9 (2d Cir. 1986). A breach of the duty of Uberrimae Fidei is grounds

        for the insurer to void the policy regardless of “whether such omission is intentional or

        results from mistake, accident, forgetfulness, or inadvertence.” Fireman’s Fund Ins. Co.

        v. Great Am. Ins. Co., 822 F.3d 620 (2d Cir. 2016).

   58. PROMAN breached the General Maritime Law duty of Umberrimae Fidei.

   59. By reason of the premises, TRAVELERS is entitled to a judgment declaring that

        TRAVELERS Policy of insurance to PROMAN is void from inception.

                                     SECOND CLAIM FOR RELIEF

                                       Breach of Layup Warranty

   60. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 59 as

        if fully set forth herein.

   61. In October, 2018 the vessel was professionally winterized and laid up ashore at Brewer

        Yacht Yard in Greenport, N.Y. while the vessel was under arrest by a warrant of arrest

        issued by the Eastern District of New York.

   62. In January, 2019, PROMAN directed Brewer’s to commission the vessel’s engines and

        generator so that PROMAN could operate the boat to PROMAN’s residence in Hewlett,

        N.Y.



                                                 9
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 10 of 16 PageID #: 10



   63. In his Examination Under Oath, PROMAN testified he was “100 percent” aware that his

        commissioning and operation of the vessel to Hewlett, N.Y. in January, 2019 was a breach

        of the Policy’s layup warranty.

   64. The vessel’s engines and generator were not winterized with winterizing fluid when the

        vessel sank at PROMAN’s dock on March 8, 2019.

   65. A ‘bubbler’ system around the vessel was not utilized when the vessel sank at

        PROMAN’s dock on March 8, 2019.

   66. The vessel was uncovered when the vessel sank at PROMAN’s dock on March 8, 2019.

   67. The vessel was unlocked when the vessel sank at PROMAN’s dock on March 8, 2019.

   68. The vessel’s keys were located in the ignition when the vessel sank at PROMAN’s dock

        on March 8, 2019.

   69. The vessel was not decommissioned and taken out of active service when the vessel sank

        at PROMAN’s dock on March 8, 2019.

   70. The Policy includes a warranty that the vessel be laid up between November 1, 2018 and

        April 1, 2019. The Policy provides:

                                                *        *      *

         L. LAY-UP WARRANTY

         You expressly warrant that you will lay-up your yacht for the period of time as shown in the
         declarations. This warranty applies to all insureds.

         During the lay-up period, your yacht must be maintained for the conditions reasonably expected
         during the lay-up. In addition, your yacht cannot be used for any boating activities or as living
         quarters during the lay-up period.

                                                *        *      *


   71. The Policy defines “lay-up” as follows:

                                          *              *               *



                                                    10
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 11 of 16 PageID #: 11



                                                    DEFINITIONS

         "lay-up" means taking your yacht out of active service and decommissioning it for the period of
         time as shown in the declarations. Lay-up can include either storage on land or afloat.

                                                 *        *      *

   72. The Policy’s Declarations indicate the layup period is between November 1, 2018 and

        April 1, 2019.

   73. PROMAN was in breach of the layup warranty when the vessel sank at PROMAN’s dock

        on March 8, 2019.

   74. By reason of the premises, TRAVELERS is entitled to a judgment declaring that

        PROMAN was in breach of the Policy’s Lay-Up warranty and TRAVELERS owes no

        duty to provide insurance coverage to PROMAN for the sinking of his vessel.

                                        THIRD CLAIM FOR RELIEF

                                              Failure to Winterize

   75. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 74 as

        if fully set forth herein.

   76. The Policy excludes coverage for loss or damage caused or resulting from the insured’s

        failure to properly winterize the vessel:

                                                *         *      *

      SECTION THREE: YACHT, AUXILIARY EQUIPMENT AND DINGHY COVERAGE

         D. EXCLUSIONS

         In addition to the SECTION TWO: GENERAL POLICY EXCLUSIONS, we do not cover
         loss or damage caused by or resulting from:

                                                 *        *       *

                  9. The insured’s failure to properly winterize the yacht or dinghy in accordance
                  with the manufacturer’s specifications or customs of the area.

                                                *         *      *



                                                     11
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 12 of 16 PageID #: 12



   77. The vessel was not properly winterized when it sank at PROMAN’s dock on March 8,

        2019.

   78. By reason of the premises, TRAVELERS is entitled to a judgment declaring that

        TRAVELERS owes no duty to provide insurance coverage to PROMAN for the sinking of

        his vessel.

                                     FOURTH CLAIM FOR RELIEF

                                          Failure to Cooperate

   79. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 78 as

        if fully set forth herein.

   80. The Policy terms include the following:

                                            *         *     *

                  SECTION TWELVE: DUTIES AFTER A LOSS OR OCCURRENCE

        This SECTION applies to all coverages provided under this policy. Failure to comply
        with any of these duties may result in no coverage under this policy.

        A.        GENERAL DUTY

        In the event of any loss, every insured must assist and cooperate with us in the
        investigation, settlement or defense of any claim or suit.

                                            *         *     *

        F.        EXAMINATION UNDER OATH

         1.       Every insured must:

        (a)      Submit to questioning under oath while not in the presence of any other insured as
        often as we may reasonably require…

                                            *         *     *

        H.        SUPPORT OF CLAIM

         You must support any claim by:



                                                 12
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 13 of 16 PageID #: 13




         (2)      Producing records to verify the claim and its amount.

         (3)      Permitting copies of records to be made.

                                              *         *     *


   81. PROMAN failed to cooperate with the investigation for reasons including but not limited

        to the following.

   82. PROMAN failed to provide records related to the purchase of the vessel.

   83. PROMAN claims all records relating to the purchase of the vessel were destroyed as a

        result of Superstorm Sandy (2012).

   84. PROMAN failed to provide documents referred to or created by his surveyor, Robert

        Scanlon.

   85. PROMAN provided incomplete and records of his text messages with Captain Milius.

   86. PROMAN provided redacted telephone records.

   87. By reason of the premises, TRAVELERS is entitled to a judgment declaring that

        TRAVELERS owes no duty to provide insurance coverage to PROMAN for the sinking of

        his vessel.

                                     FIFTH CLAIM FOR RELIEF

                            Sinking Not Unforseen and/or Fortuitous Event

   88. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 87 as

        if fully set forth herein.

   89. The Policy covers consequential damage resulting from sinking provided that the sinking

        was caused by an unforeseen and/or fortuitous event:

                                               *        *     *




                                                   13
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 14 of 16 PageID #: 14



                              NAVIGATIONAL WARRANTY ENDORSEMENT

         CONSEQUENTIAL DAMAGE ENDORSEMENT

         We cover immediate consequential damage to your yacht insured hereunder resulting from any
         fire, sinking, submersion, collision or grounding provided such was caused by an unforeseen
         and/or fortuitous event and did not result from the neglect of your yacht.

                                                 *        *      *


   90. The scuttling of the vessel at PROMAN’s dock by virtue of a disconnected seawater inlet

        hose to the generator with two removed hose clamps and an open seawater inlet valve was

        not an unforeseen and/or fortuitous event.

   91. By reason of the premises, TRAVELERS is entitled to a judgment declaring that

        TRAVELERS owes no duty to provide insurance coverage to PROMAN for the sinking of

        his vessel.

                                     SIXTH CLAIM FOR RELIEF

                                       Intentional Act Exclusion

   92. TRAVELERS repeats and realleges the allegations set forth in paragraphs 1 through 91 as

        if fully set forth herein.

   93. The Policy excludes coverage for damage intentionally caused by any covered person:

                                                *         *      *

                          SECTION TWO: GENERAL POLICY EXCLUSIONS

        The following exclusions apply to all SECTIONS and coverages provided by this policy:

        WE DO NOT COVER ANY LOSS OR DAMAGE CAUSED BY:

        C. INTENTIONAL INJURY OR DAMAGE

        We do not cover any loss, damage, injury, or loss of life which is intentionally caused by any
        covered person, regardless of whether or not such person is convicted of such act by a criminal
        court.

                                                *         *      *



                                                     14
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 15 of 16 PageID #: 15



   94. The sinking of the vessel by virtue of a disconnected seawater inlet hose to the generator

        with two removed hose clamps and an open sea water inlet valve was intentionally caused.

   95. TRAVELERS’ investigation into who may have scuttled the vessel continues.

   96. TRAVELERS reserves its right to deny coverage if TRAVELERS’ investigation reveals

        that PROMAN was involved in the scuttling of the vessel.

   97. By reason of the premises, TRAVELERS is reserving its rights to seek a judgment

        declaring that TRAVELERS owes no duty to provide insurance coverage to PROMAN for

        the sinking of his vessel.

    WHEREFORE, plaintiff THE STANDARD FIRE INSURANCE COMPANY, respectfully

requests the following:

         a.       On the FIRST CLAIM FOR RELIEF, judgment declaring that THE STANDARD
                  FIRE INSURANCE COMPANY’S Policy of insurance to MATTHEW
                  PROMAN is void from inception;

         b.       On the SECOND CLAIM FOR RELIEF, judgment declaring that THE
                  STANDARD FIRE INSURANCE COMPANY owes no duty to provide
                  insurance coverage to MATTHEW PROMAN for the sinking of his vessel;

         c.       On the THIRD CLAIM FOR RELIEF, judgment declaring that THE
                  STANDARD FIRE INSURANCE COMPANY owes no duty to provide
                  insurance coverage to MATTHEW PROMAN for the sinking of his vessel;

         d.       On the FOURTH CLAIM FOR RELIEF, judgment declaring that THE
                  STANDARD FIRE INSURANCE COMPANY owes no duty to provide
                  insurance coverage to MATTHEW PROMAN for the sinking of his vessel;

         e.       On the FIFTH CLAIM FOR RELIEF, judgment declaring that THE STANDARD
                  FIRE INSURANCE COMPANY owes no duty to provide insurance coverage to
                  MATTHEW PROMAN for the sinking of his vessel;

         f.       On the SIXTH CLAIM FOR RELIEF, THE STANDARD FIRE INSURANCE
                  COMPANY is reserving its rights to seek judgment declaring that it owes no duty
                  to provide insurance coverage to MATTHEW PROMAN for the sinking of his
                  vessel; and

         g.       For such other, additional, and further relief the Court deems just and equitable.



                                                   15
4843-4152-4643, v. 5
Case 2:19-cv-05036-KAM-PK Document 1 Filed 09/04/19 Page 16 of 16 PageID #: 16




Dated: September 4, 2019
       New York, New York

                                    Respectfully submitted,



                                    By:     James E. Mercante
                                             James E. Mercante, Esq.
                                             Joseph R. Federici, Esq.
                                          RUBIN, FIORELLA FRIEDMAN, &
                                          MERCANTE LLP
                                          630 Third Avenue
                                          New York, NY 10017
                                          Phone:    212-953-2381
                                          Fax:      212-953-2462




                                      16
4843-4152-4643, v. 5
